 


109 HR 220 IH: Identity Theft Prevention Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 220 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Paul (for himself, Mr. Bartlett of Maryland, and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title II of the Social Security Act and the Internal Revenue Code of 1986 to protect the integrity and confidentiality of Social Security account numbers issued under such title, to prohibit the establishment in the Federal Government of any uniform national identifying number, and to prohibit Federal agencies from imposing standards for identification of individuals on other agencies or persons. 
 
 
1.Short titleThis Act may be cited as the Identity Theft Prevention Act of 2005. 
2.Restrictions on the use of the social security account number 
(a)Repeal of provisions authorizing certain usages of the Social Security account NumberSection 205(c)(2) of the Social Security Act (42 U.S.C. 405(c)(2)) is amended— 
(1)in subparagraph (C), by striking (C)(i) It is the policy and all that follows through clause (vi); 
(2)by striking subparagraphs (C)(ix), (E), and (H); and 
(3)by redesignating subparagraphs (F) and (G) as subparagraphs (E) and (F), respectively. 
(b)New rules applicable to social security account numbersSection 205(c)(2) of such Act is amended further— 
(1)by inserting after subparagraph (B) the following: 
 
(C) 
(i)All social security account numbers issued under this subsection shall be randomly generated. 
(ii)Except as otherwise provided in this paragraph— 
(I)the social security account number issued under this subsection to any individual shall be the exclusive property of such individual, and 
(II)the Social Security Administration shall not divulge the social security account number issued to any individual under this subsection to any agency or instrumentality of the Federal Government, to any State, political subdivision of a State, or agency or instrumentality of a State or political subdivision thereof, or to any other individual. 
(iii)Clause (ii) shall not apply with respect to the use of the social security account number as an identifying number to the extent provided in section 6109(d) of the Internal Revenue Code of 1986 (relating to use of the social security account number for social security and related purposes).; and 
(2)by redesignating clauses (vii) and (viii) of subparagraph (C) as clauses (iv) and (v), respectively. 
(c)Use of social security account numbers under Internal Revenue CodeSubsection (d) of section 6109 of the Internal Revenue Code of 1986 is amended— 
(1)in the heading, by inserting for Social Security and Related Purposes after Number; and 
(2)by striking this title and inserting section 86, chapter 2, and subtitle C of this title. 
(d)Effective dates and related rules 
(1)Effective datesNot later than 60 days after the date of the enactment of this Act, the Commissioner of Social Security shall publish in the Federal Register the date determined by the Commissioner, in consultation with the Secretary of the Treasury, to be the earliest date thereafter by which implementation of the amendments made by this section is practicable. The amendments made by subsection (a) shall take effect on the earlier of such date or the date which occurs 5 years after the date of the enactment of this Act. The amendments made by subsection (b) shall apply with respect to social security account numbers issued on or after such earlier date. The amendments made by subsection (c) shall apply with respect to calendar quarters and taxable years beginning on or after such earlier date. 
(2)Reissuance of numbersThe Commissioner of Social Security shall ensure that, not later than 5 years after the date of the enactment of this Act, all individuals who have been issued social security account numbers under section 205(c) of the Social Security Act as of the date prior to the earlier date specified in paragraph (1) are issued new social security account numbers in accordance with such section as amended by this section. Upon issuance of such new social security account numbers, any social security account numbers issued to such individuals prior to such earlier date specified in paragraph (1) shall be null and void and subject to the requirements of section 205(c)(2)(C)(ii)(II) of such Act, as amended by this section. Nothing in this section or the amendments made thereby shall be construed to preclude the Social Security Administration and the Secretary of the Treasury from cross-referencing such social security account numbers newly issued to individuals pursuant to this paragraph to the former social security account numbers of such individuals for purposes of administering title II or title XVI of such Act or administering the Internal Revenue Code of 1986 in connection with section 86, chapter 2, and subtitle C thereof. 
3.Conforming amendments to the Privacy Act of 1974 
(a)In generalSection 7 of the Privacy Act of 1974 (5 U.S.C. 552a note, 88 Stat. 1909) is amended— 
(1)in subsection (a), by striking paragraph (2) and inserting the following: 
 
(2)The provisions of paragraph (1) of this subsection shall not apply with respect to any disclosure which is required under regulations of the Commissioner of Social Security pursuant to section 205(c)(2) of the Social Security Act or under regulations of the Secretary of the Treasury pursuant to section 6109(d) of the Internal Revenue Code of 1986.; and 
(2)by striking subsection (b) and inserting the following: 
 
(b)Except with respect to disclosures described in subsection (a)(2), no agency or instrumentality of the Federal Government, a State, a political subdivision of a State, or any combination of the foregoing may request an individual to disclose his social security account number, on either a mandatory or voluntary basis.. 
(b)Effective dateThe amendments made by this section shall take effect on the earlier date specified in section 2(d)(1). 
4.Prohibition of government-wide uniform identifying numbers 
(a)In generalExcept as authorized under section 205(c)(2) of the Social Security Act, any two agencies or instrumentalities of the Federal Government may not implement the same identifying number with respect to any individual. 
(b)Identifying numbersFor purposes of this section— 
(1)the term identifying number with respect to an individual means any combination of alpha-numeric symbols which serves to identify such individual, and 
(2)any identifying number and any one or more derivatives of such number shall be treated as the same identifying number. 
(c)Effective dateThe provisions of this section shall take effect January 1, 2006. 
5.Prohibition of government-established identifiers 
(a)In generalSubject to subsection (b), a Federal agency may not— 
(1)establish or mandate a uniform standard for identification of an individual that is required to be used by any other Federal agency, a State agency, or a private person for any purpose other than the purpose of conducting the authorized activities of the Federal agency establishing or mandating the standard; or 
(2)condition receipt of any Federal grant or contract or other Federal funding on the adoption, by a State, a State agency, or a political subdivision of a State, of a uniform standard for identification of an individual. 
(b)Transactions between private personsNotwithstanding subsection (a), a Federal agency may not establish or mandate a uniform standard for identification of an individual that is required to be used within the agency, or by any other Federal agency, a State agency, or a private person, for the purpose of— 
(1)investigating, monitoring, overseeing, or otherwise regulating a transaction to which the Federal Government is not a party; or 
(2)administrative simplification. 
(c)Conformity of other lawsAny provision of Federal law enacted on or before the date of the enactment of this Act is superseded by this section to the extent that such provision is inconsistent with subsection (a) or (b), including sections 1173(b) and 1177(a)(1) of the Social Security Act (42 U.S.C. 1320d–2(b); 42 U.S.C. 1320d–6(a)(1)) and subtitle B of title VII of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458), and, to the extent that any provision of Federal law enacted after such date is inconsistent with subsection (a) or (b), such provision shall be effective only if it specifically cross-refers to such subsection.  
(d)DefinitionsFor purposes of this section: 
(1)AgencyThe term agency means any of the following: 
(A)An Executive agency (as defined in section 105 of title 5, United States Code). 
(B)A military department (as defined in section 102 of such title). 
(C)An agency in the executive branch of a State government. 
(D)An agency in the legislative branch of the Government of the United States or a State government. 
(E)An agency in the judicial branch of the Government of the United States or a State government. 
(2)StateThe term State means any of the several States, the District of Columbia, the Virgin Islands, the Commonwealth of Puerto Rico, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau. 
(e)Effective dateThe provisions of this section shall take effect January 1, 2006. 
 
